Citation Nr: 0820646	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for myopia and 
presbyopia, for the purposes of accrued benefits.

2.  Entitlement to service connection for intestinal 
ankylostomiasis, for the purposes of accrued benefits.

3.  Entitlement to service connection for seborrheic 
dermatitis, for the purposes of accrued benefits.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis, for the purposes of accrued benefits.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria, for the 
purposes of accrued benefits.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, for 
the purposes of accrued benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The decedent served with the Philippine Guerilla and 
Combination Service from May 1945 to May 1946 and with the 
Special Philippine Scouts from May 1946 to April 1949.  He 
died in January 2004.  The appellant is the adult child of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the October 2005 rating decision and March 2006 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 
5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.




FINDINGS OF FACT

1.  The veteran served with the Philippine Guerilla and 
Combination Service from May 1945 to May 1946 and with the 
Special Philippine Scouts from May 1946 to April 1949.

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities but had claims for VA benefits 
pending.

3.  A claim for accrued benefits was filed within one year of 
the veteran's death.

4.  Myopia and presbyopia are congenital or developmental 
defects and are not subject to service connection for VA 
purposes.

5.  The evidence fails to show a nexus between the veteran's 
intestinal ankylostomiasis and seborrheic dermatitis and his 
military service.

6.  No new and material evidence has been submitted to reopen 
the claims for service connection for pulmonary tuberculosis, 
malaria, or schizophrenia.


CONCLUSIONS OF LAW

1.  Service connection for vision loss due to refractive 
error, including presbyopia and myopia, is precluded by the 
regulations.  38 C.F.R. § 3.303(c) (2007).

2.  Intestinal ankylostomiasis and seborrheic dermatitis were 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131 (West Supp. 2005); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2007).

3.  New and material evidence has not been submitted since 
the RO's August 1952 rating decision; thus, the service 
connection claims for pulmonary tuberculosis (PTB), malaria, 
and schizophrenia, for the purpose of accrued benefits, are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2007).

4.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

The appellant is not the veteran's surviving spouse, child, 
or dependent parent, and he therefore does not meet the 
criteria set out in 38 C.F.R. § 3.1000(a)(1)-(3) as an 
eligible survivor.  However, accrued benefits may be paid as 
may be deemed necessary to reimburse the person who bore the 
expenses of the last sickness and burial.  38 U.S.C.A. § 
5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail 
in an accrued benefits claim, the record must show the 
following: (1) The appellant has standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000); (2) the service person had a claim pending at the 
time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service 
person would have prevailed on his claim if he had not died 
(Id.); and (4) the claim for accrued benefits was filed 
within one year of the service person's death (See 38 
U.S.C.A. § 5121(c); 38 C.F.R.  § 3.1000(c)).

In this case, at the time of the veteran's death in January 
2004, service connection was not in effect for any 
disabilities; however, pending at the time of the veteran's 
death were claims for service connection for myopia, 
presbyopia, intestinal ankylostomiasis, and seborrheic 
dermatitis, as well as claims to reopen claims for service 
connection for PTB, malaria, and schizophrenia.  

The appellant, the veteran's adult child, filed an 
application for accrued benefits within one year after the 
veteran's date of death.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he had in service or during a presumption period, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

A.  Presbyopia and Myopia

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R.  
§§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The Board has reviewed service medical records and medical 
records subsequent to service; however, none of the records 
indicate that the veteran's myopia and presbyopia were 
related to, caused by, or a result of a superimposed disease 
or injury.

The veteran's myopia and presbyopia are congenital or 
developmental defects and, without evidence of a superimposed 
disease or injury during service, the veteran is not entitled 
to service connection based on in-service incurrence or 
aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-
90.

B.  Intestinal ankylostomiasis and seborrheic dermatitis

The veteran's service medical records do not show that the 
veteran was diagnosed with or treated for intestinal 
ankylostomiasis or seborrheic dermatitis during service.  
Medical evidence from the Veteran Memorial Medical Center 
indicates that the veteran was diagnosed with and treated in 
1970 for seborrheic dermatitis and in 1974 for intestinal 
ankylostomiasis, many years after service.  The evidence did 
not indicate or include a medical opinion that the 
disabilities were related to or caused by the veteran's 
active service with the Philippine Guerilla and Combination 
Service or the Special Philippine Scouts, nor was there any 
indication of a connection between the disorders and service. 

Since the evidence submitted does not indicate that either 
intestinal ankylostomiasis or seborrheic dermatitis were 
related to or caused by service, it weighs against the claim 
for service connection for purposes of accrued benefits.  
Also highly probative against the claims is the fact that the 
disabilities were diagnosed more than 30 years after service 
and were diagnosed and treated during only the noted time 
period.  Records fail to show that the veteran was treated 
subsequent to 1970 for seborrheic or subsequent to 1974 for 
intestinal ankylostomiasis.  This lengthy period without 
complaint or treatment is evidence that the veteran did not 
suffer symptoms of the disabilities since service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Therefore, because the evidence does not show that the 
veteran was treated during service for the disabilities and 
does not provide a nexus opinions or other evidence linking 
the disabilities to the veteran's service, the Board cannot 
find that service connection is warranted for either 
intestinal ankylostomiasis or seborrheic dermatitis for the 
purpose of accrued benefits.  

II.  New and Material Evidence

The veteran's original claims for service connection for 
malaria and schizophrenia were denied by the RO in an August 
1952 rating decision on the basis that the veteran's service 
records were negative for the disabilities and such 
disabilities were not shown by the evidence of record or were 
not diagnosed within one year of discharge from service.  As 
the veteran did not appeal, thus the decision is final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The original claim for service connection for PTB was denied 
by the RO in a January 1974 rating decision on the basis that 
service medical records were negative for treatment and that 
PTB was not diagnosed within the regulatory period following 
discharge from service to a degree of at least 10 percent.  
The veteran appealed and the decision was affirmed by the 
Board in June 1975.  The veteran did not appeal.  Thus, the 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1952 RO decision 
and 1975 Board decision failed to show that the veteran was 
treated for the conditions while in service or within the 
presumptive period after separation from service.  

Since then, the veteran had submitted evidence consisting of 
records showing treatment of the claimed conditions many 
years after discharge from military service.  However, the 
evidence received fails to show that the veteran was treated 
in service or within three years of separation for PTB, or 
within one year for malaria and schizophrenia.  

Since the evidence submitted since the prior final decision 
continues to show only that the veteran suffered from the 
claimed conditions many years after service and fails to show 
that the conditions manifested during service or within the 
presumptive time periods, the evidence is cumulative and not 
considered new.  No evidence has been provided showing that 
these conditions were related to any disease or injury during 
military service.

Accordingly, as no new and material evidence has been 
provided the claims are not reopened and the August 1952 
rating decision and 1975 Board decision remain final for 
purposes of accrued benefits.  The appeal is denied.

Based on the foregoing, since the veteran was not entitled to 
service connection for any disability at the time of his 
death, the Board finds that no benefits have accrued.  
Accordingly, the appellant's claim for entitlement to accrued 
benefits must be denied.

IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in April 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in August 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes that the appellant was not informed that 
disability ratings and effective dates would be assigned if 
his claims were granted. However, since the appellant's 
claims are being denied, no disability ratings or effective 
dates will be assigned.  Therefore there can be no 
possibility of any prejudice to the appellant.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and private medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained regarding the service connection issue.  However, 
the Board finds that the evidence, discussed above, for 
example, which indicates that the veteran did not receive 
treatment for any of the claims during service and was not 
treated until many years after service, warrants the 
conclusion that a remand for an opinion based on review of 
the claims folder is not necessary to decide the claim.  See 
38 C.F.R. § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant these claims, and 
provide evidence against the claims, the Board finds no basis 
for a VA opinion to be obtained.




ORDER

Service connection for myopia and presbyopia, intestinal 
ankylostomiasis, and seborrheic dermatitis for the purposes 
of accrued benefits is denied.

Claims for pulmonary tuberculosis, malaria, and schizophrenia 
are not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


